Case 1:18-cv-03127-WJM-GPG Document 64 Filed 08/20/19 USDC Colorado Page 1 of 45




                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLORADO
                                   Judge William J. Martínez

   Civil Action No. 18-cv-3127-WJM-SKC

   MARTY STOUFFER and
   MARTY STOUFFER PRODUCTIONS, LTD,

            Plaintiffs,

   v.

   NATIONAL GEOGRAPHIC PARTNERS, LLC;
   NGSP, INC.;
   NGHT, LLC, d/b/a NATIONAL GEOGRAPHIC DIGITAL MEDIA;
   NGHT DIGITAL, LLC;
   NGC NETWORK US, LLC; and
   NGC NETWORK INTERNATIONAL, LLC,

            Defendants.


        ORDER GRANTING IN PART AND DENYING WITHOUT PREJUDICE IN PART
                      DEFENDANTS’ MOTION TO DISMISS


            Plaintiffs Marty Stouffer and Marty Stouffer Productions, LTD (together,

   “Stouffer,” unless the context requires otherwise), sue Defendants (collectively,

   “National Geographic”) for trademark infringement, copyright infringement, and unfair

   competition. 1 Currently before the Court is National Geographic’s Rule 12(b)(6) Motion

   to Dismiss Plaintiffs’ Complaint. (ECF No. 23.) For the reasons explained below, the

   Court:

            •       denies National Geographic’s motion without prejudice as to Stouffer’s

                    trademark causes of action—although the Court finds merit in the First

            1
            National Geographic claims that Defendant NGHT Digital, LLC, “is unaffiliated with
   (and entirely unknown to)” the other Defendants. (ECF No. 23 at 8 n.1.)
Case 1:18-cv-03127-WJM-GPG Document 64 Filed 08/20/19 USDC Colorado Page 2 of 45




                 Amendment concerns National Geographic raises, the Court believes the

                 test for accommodating such interests should be somewhat different than

                 what National Geographic has advanced, and no party has had an

                 opportunity to argue under the test formulated by this Court;

          •      grants National Geographic’s motion with prejudice as to Stouffer’s trade

                 dress cause of action; and

          •      grants National Geographic’s motion without prejudice as to Stouffer’s

                 copyright cause of action.

          In light of these rulings, Stouffer will be given an opportunity to amend his

   complaint and National Geographic will be given another opportunity to move to

   dismiss. Should National Geographic file that motion, the stay of discovery will remain

   in place until the motion is resolved.

                                      I. LEGAL STANDARD

          Under Federal Rule of Civil Procedure 12(b)(6), a party may move to dismiss a

   claim in a complaint for “failure to state a claim upon which relief can be granted.” The

   12(b)(6) standard requires the Court to “assume the truth of the plaintiff’s well-pleaded

   factual allegations and view them in the light most favorable to the plaintiff.” Ridge at

   Red Hawk, LLC v. Schneider, 493 F.3d 1174, 1177 (10th Cir. 2007). In ruling on such a

   motion, the dispositive inquiry is “whether the complaint contains ‘enough facts to state

   a claim to relief that is plausible on its face.’” Id. (quoting Bell Atl. Corp. v. Twombly,

   550 U.S. 544, 570 (2007)). Granting a motion to dismiss “is a harsh remedy which must

   be cautiously studied, not only to effectuate the spirit of the liberal rules of pleading but

   also to protect the interests of justice.” Dias v. City & Cnty. of Denver, 567 F.3d 1169,




                                                  2
Case 1:18-cv-03127-WJM-GPG Document 64 Filed 08/20/19 USDC Colorado Page 3 of 45




   1178 (10th Cir. 2009) (internal quotation marks omitted). “Thus, ‘a well-pleaded

   complaint may proceed even if it strikes a savvy judge that actual proof of those facts is

   improbable, and that a recovery is very remote and unlikely.’” Id. (quoting Twombly,

   550 U.S. at 556).

                                          II. BACKGROUND

         Stouffer alleges substantially as follows.

   A.    The “Wild America” Series

         Beginning in 1982 and continuing for the next fourteen years, the Public

   Broadcasting Service (“PBS”) regularly televised the Wild America nature documentary

   series. (¶¶ 28, 30.) 2 During those fourteen years, Wild America “never fell out of the

   top ten most viewed television shows on PBS,” and in some years it was “PBS’s most-

   watched show.” (¶¶ 30–31.)

         Wild America was produced by Plaintiff Marty Stouffer Productions, LTD, a

   company founded by Plaintiff Marty Stouffer and his brother, Mark, to produce nature

   documentaries. (¶¶ 17, 19, 26–27.) 3 “Throughout Wild America’s fourteen year run, the

   Stouffer Brothers developed a unique filming style for the show, which utilized slow

   motion, close-ups, and time lapses to give viewers a more immersive experience than

   other nature and wildlife documentary programming.” (¶ 37.) The series also became

   known for an image of two bighorn rams butting heads. (¶ 137.)

         When Wild America’s run ended on PBS, the Stouffer Brothers continued to

   produce direct-to-video nature documentaries under the “Wild America” mark. (¶ 33.)


         2
             All “¶” citations, without more, are to the complaint (ECF No. 1).
         3
             For unexplained reasons, Mark Stouffer is not a party to this lawsuit.



                                                     3
Case 1:18-cv-03127-WJM-GPG Document 64 Filed 08/20/19 USDC Colorado Page 4 of 45




   They also produced a feature film titled “Wild America,” which depicted their childhood

   and the origins of their passion for nature and filmmaking. (¶¶ 44–45.)

          All Wild America episodes remain available to purchase on DVD, or to stream

   through major video-streaming platforms such as those run by Amazon, Google, and

   Apple. (¶ 46.) Through syndication, the original Wild America documentary series

   remains available to watch on television to this day. (¶¶ 39, 41.)

          Marty Stouffer Productions owns a trademark on “Wild America,” which it

   federally registered in 1982. (¶ 29.)

   B.     Stouffer’s Discussions with National Geographic

          National Geographic launched a television station, commonly known as Nat Geo

   TV, in 2001. (¶ 53.) National Geographic launched a sister channel, Nat Geo WILD, in

   2010. (¶ 54.) Both channels feature nature-oriented documentary programming.

   (¶¶ 53, 55.)

          In 2010 and 2011, Stouffer and National Geographic “engaged in numerous

   discussions regarding [National Geographic] potentially licensing or purchasing”

   Stouffer’s Wild America film library. (¶ 59.) National Geographic “declined to purchase

   the Wild America Film Library, but asked [Stouffer] to keep [National Geographic]

   apprised of any updates regarding the sale of the film library.” (¶ 60.)

   C.     National Geographic’s “Wild”-Themed TV Programs

          On November 1, 2010, a Nat Geo TV executive e-mailed Stouffer, asking

   permission to title an upcoming natural history miniseries “Wild Americas” or “Wildest

   Americas.” (¶¶ 61–62.) Stouffer responded “that Wild America was trademarked and

   that both of [the] titles proposed . . . would be too close to the Wild America Mark.”

   (¶ 63.) National Geographic ended up airing the series in 2012 under the title “Untamed


                                                4
Case 1:18-cv-03127-WJM-GPG Document 64 Filed 08/20/19 USDC Colorado Page 5 of 45




   Americas” within the United States, and “Wild America” outside of the United States.

   (¶¶ 65–66.) The series “can be purchased under the title Wild America and shipped into

   the United States” (¶ 68), but Stouffer does not allege that National Geographic has any

   control over such sales.

          Stouffer, unaware of the Untamed Americas series, continued discussions with

   National Geographic in 2012 about licensing or selling the Wild America film library.

   (¶ 69.) These discussions included “using Wild America footage to create content for a

   new, then-unnamed Nat Geo TV series starring television personality Casey Anderson.”

   (¶ 70.) These discussions did not bear fruit. (¶ 71.)

          In 2013, National Geographic released a television series titled “America the

   Wild.” (¶ 72.) Stouffer says that America the Wild “replicat[es] the most minute details

   of Wild America in its production” (¶ 73), as illustrated by:

          •      “virtually indistinguishable” titles (¶ 74);

          •      “several episodes” of both series in which the host interacts with a grizzly

                 bear that he raised from a cub (in the following still shots, Marty

                 Stouffer/Wild America is on the left and Casey Anderson/America the Wild

                 is on the right):




                                                  5
Case 1:18-cv-03127-WJM-GPG Document 64 Filed 08/20/19 USDC Colorado Page 6 of 45




                  (¶¶ 75, 77);

         •        interacting with rams, supposedly “invoking the imagery from Wild

                  America’s introductory scene, in which two rams butt heads dramatically”:




                  (¶ 77); 4

         •        actual “copy[ing]” of “many iconic images from Wild America, including,

                  among others, the image of two big horn sheep head-butting one another”

                  (¶ 80), although Stouffer provides no side-by-side comparisons of such

                  copying;

         •        a similar “structure” in “many” episodes, namely, “introducing an animal,

                  following said animal, recording footage of the animal in conflict, and

                  providing information about the animal” (¶ 81);

         •        “elements” such as “animal point of view camera shots, slow-motion action

                  shots, anthropomorphized story-telling and presentation; [wide-angle


         4
             The ram with which Casey Anderson butts heads is stuffed. (Id.)



                                                  6
Case 1:18-cv-03127-WJM-GPG Document 64 Filed 08/20/19 USDC Colorado Page 7 of 45




                  nature] transition scenes between segments; and close-up shots of

                  animals in their native habitats” (¶¶ 82, 174); 5

         •        the hosts “pos[ing] for a photo shoot” in the middle of an episode in a

                  similar way:




                  (¶ 77);

         •        “an uncanny similarity between each show’s host,” with Casey Anderson

                  adopting an “appearance and persona [that] closely resemble[s] the

                  distinctive look and style of Marty Stouffer”:




                  (¶ 79); and

         •        “a similar mark and style for DVD packaging”:




         5
             The Untamed Americas series likewise employed these elements. (¶ 82.)



                                                  7
Case 1:18-cv-03127-WJM-GPG Document 64 Filed 08/20/19 USDC Colorado Page 8 of 45




                 (¶ 76).

          In 2014, National Geographic premiered “Surviving Wild America,” another

   nature-focused series. (¶ 85.) It features “two Australian hosts exploring the

   Okefenokee Swamp, located in the Southeastern region of the United States.” (¶ 86.)

          In 2018, National Geographic premiered another nature documentary series, this

   one titled “America’s Wild Frontier.” (¶ 87.)

          The Court will refer to the four National Geographic TV series at issue here—

   Untamed Americas, America the Wild, Surviving Wild America, and America’s Wild

   Frontier—as the “Accused Series.” (¶ 88.) The Accused Series are available to

   purchase or stream through at least Amazon, Google, and Apple. (¶ 95.)

   D.     Stouffer’s Claims

          Based on the foregoing, Stouffer brings six causes of action:

          •      federal trademark infringement (15 U.S.C. § 1114(1)) (“Claim 1”);

          •      federal trademark dilution (15 U.S.C. § 1125(c)) (“Claim 2”);

          •      federal unfair competition (15 U.S.C. § 1125(a)) (“Claim 3”);

          •      unfair competition under Colorado common law (“Claim 4”);



                                                   8
Case 1:18-cv-03127-WJM-GPG Document 64 Filed 08/20/19 USDC Colorado Page 9 of 45




          •      violation of the Colorado Consumer Protection Act (“CCPA”), Colo. Rev.

                 Stat. §§ 6-1-101 et seq. (“Claim 5”); and

          •      copyright infringement (17 U.S.C. § 501) (“Claim 6”).

                                          III. ANALYSIS

   A.     Trademark (Claims 1, 2, 4 & 5)

          National Geographic first argues that every cause of action “relate[d] to the titles”

   of the Accused Series must fail because those titles are protected by the First

   Amendment. (ECF No. 23 at 11.)6 National Geographic asserts that this covers all title-

   focused claims under the Lanham Act (apparently referring to Claims 1 and 2) and all

   “related claims (e.g., state law unfair competition, deceptive trade practices, and right of

   publicity claims etc.)” (apparently referring to Claims 4 and 5). (Id. at 11 & n.9.)

   Stouffer responds that it is too early to consider National Geographic’s First Amendment

   defense, and that he has otherwise adequately pleaded facts to resist the First

   Amendment defense. (ECF No. 49 at 6–18.) Stouffer does not argue, however, that

   National Geographic has improperly grouped Claims 1, 2, 4, and 5 for purposes of

   analysis. Accordingly, the Court will likewise treat them together.

          1.     Traditional Elements of Liability

          Stouffer’s Claim 1 is for infringement of a federally registered trademark. The

   Lanham Act establishes a cause of action for such infringement as follows:

                 Any person who shall, without the consent of the registrant—

                     (a) use in commerce any reproduction, counterfeit, copy,
                 or colorable imitation of a registered mark in connection with

          6
            All ECF page citations are to the page number in the CM/ECF header, which does not
   always match the document’s internal pagination, particularly in briefs with separately numbered
   prefatory material such as a table of contents.



                                                  9
Case 1:18-cv-03127-WJM-GPG Document 64 Filed 08/20/19 USDC Colorado Page 10 of 45




                   the sale, offering for sale, distribution, or advertising of any
                   goods or services on or in connection with which such use is
                   likely to cause confusion, or to cause mistake, or to deceive;
                   or

                       (b) reproduce, counterfeit, copy, or colorably imitate a
                   registered mark and apply such reproduction, counterfeit,
                   copy, or colorable imitation to labels, signs, prints, packages,
                   wrappers, receptacles or advertisements intended to be
                   used in commerce upon or in connection with the sale,
                   offering for sale, distribution, or advertising of goods or
                   services on or in connection with which such use is likely to
                   cause confusion, or to cause mistake, or to deceive,

                   shall be liable in a civil action by the registrant for the
                   remedies hereinafter provided. . . .

   15 U.S.C. § 1114(1).

            The ultimate question for liability under this cause of action is whether the party

   accused of infringement (often called the “junior user”) is likely to cause confusion by its

   use of the registrant’s (the “senior user’s”) mark. Courts in the Tenth Circuit evaluate

   likelihood of confusion under the six “King of the Mountain” factors:

                   (a) the degree of similarity between the marks;

                   (b) the intent of the alleged infringer in adopting its mark;

                   (c) evidence of actual confusion;

                   (d) the relation in use and the manner of marketing between
                   the goods or services marketed by the competing parties;

                   (e) the degree of care likely to be exercised by purchasers;
                   and

                   (f) the strength or weakness of the marks.

   King of the Mountain Sports, Inc. v. Chrysler Corp., 185 F.3d 1084, 1089–90 (10th Cir.

   1999).

            Stouffer’s Claim 2 is for dilution of a federally registered mark. As to that, the

   Lanham Act provides as follows:


                                                   10
Case 1:18-cv-03127-WJM-GPG Document 64 Filed 08/20/19 USDC Colorado Page 11 of 45




                 Subject to the principles of equity, the owner of a famous
                 mark that is distinctive, inherently or through acquired
                 distinctiveness, shall be entitled to an injunction against
                 another person who, at any time after the owner’s mark has
                 become famous, commences use of a mark or trade name in
                 commerce that is likely to cause dilution by blurring or
                 dilution by tarnishment of the famous mark, regardless of the
                 presence or absence of actual or likely confusion, of
                 competition, or of actual economic injury.

   15 U.S.C. § 1125(c)(1).

          Stouffer’s Claim 4 is for unfair competition under Colorado common law. To

   sustain such a cause of action, “a plaintiff must show that its name has acquired a

   secondary meaning and that the defendant has unfairly used the name, or a simulation

   of it, against the plaintiff. The use of the same or a similar name is unfair if the public is

   likely to be deceived by its use.” Gregg Homes, Inc. v. Gregg & Co. Builders, 978 P.2d

   146, 147 (Colo. App. 1998).

          Stouffer’s Claim 5 is for violation of the CCPA. The elements of a private CCPA

   cause of action are usually stated as follows:

                 (1) that the defendant engaged in an unfair or deceptive
                 trade practice;

                 (2) that the challenged [unfair or deceptive] practice occurred
                 in the course of defendant’s business, vocation, or
                 occupation;

                 (3) that [the challenged unfair or deceptive practice]
                 significantly impacts the public as actual or potential
                 consumers of the defendant’s goods, services, or property;

                 (4) that the plaintiff suffered injury in fact to a legally
                 protected interest; and

                 (5) that the challenged practice caused the plaintiff’s injury.

   Rhino Linings USA, Inc. v. Rocky Mountain Rhino Lining, Inc., 62 P.3d 142, 146–47

   (Colo. 2003); but see Flores v. Bank of Am., N.A., 2019 WL 2470923, at *12–13


                                                  11
Case 1:18-cv-03127-WJM-GPG Document 64 Filed 08/20/19 USDC Colorado Page 12 of 45




   (D. Colo. June 13, 2019) (questioning whether the CCPA proscribes “unfair” trade

   practices that are not also “deceptive”).

          2.       The Second Circuit’s Rogers Test for Claims that an Artistic Work
                   Infringes a Trademark

          Here, National Geographic urges the Court to adopt the approach of a number of

   other circuits—an approach the Tenth Circuit has apparently never considered

   directly—that imposes a First Amendment-based restriction on Lanham Act liability and

   similar state-law liability when the defendant uses the plaintiff’s mark in artistic and

   similarly expressive contexts.

          This line of authority begins with Rogers v. Grimaldi, 875 F.2d 994 (2d Cir. 1989).

   The Rogers lawsuit centered on Federico Fellini’s 1986 film, Ginger and Fred, about a

   fictional pair of Italian cabaret dancers that became known in Italy as “Ginger and Fred”

   because they imitated the dance routines of Fred Astaire and Ginger Rogers. Id. at

   996–97. Ginger Rogers sued the film’s producers under a Lanham Act theory, arguing

   that they had “creat[ed] the false impression that the film was about her or that she

   sponsored, endorsed, or was otherwise involved in the film.” Id. at 997. The district

   court rejected the claim on First Amendment grounds, and the Second Circuit affirmed.

   Id. at 996–97

          The Second Circuit viewed the matter as entirely a question of whether the film’s

   title, rather than its screenplay, violated the Lanham Act. Id. at 997; see also id. at 1005

   (Griesa, J., concurring in judgment) (explaining how the issues in the lawsuit became

   narrowed to the question of the title alone). “Titles,” the court said, are, “like the artistic

   works they identify,” a “hybrid” form of communication, “combining artistic expression

   and commercial promotion. The title of a movie may be both an integral element of the



                                                 12
Case 1:18-cv-03127-WJM-GPG Document 64 Filed 08/20/19 USDC Colorado Page 13 of 45




   film-maker’s expression as well as a significant means of marketing the film to the

   public. The artistic and commercial elements of titles are inextricably intertwined.” Id. at

   998. “Because overextension of Lanham Act restrictions in the area of titles might

   intrude on First Amendment values,” the Second Circuit concluded that it “must

   construe the Act narrowly to avoid such a conflict.” Id.

          The Second Circuit accordingly established a two-part test. First, does the title

   have “some artistic relevance” (later described as “the appropriately low threshold of

   minimal artistic relevance”) to “the underlying work”? Id. at 999. If not, the traditional

   likelihood-of-confusion factors apply. But if so, then second, does “the title explicitly

   mislead[] as to the source or the content of the work”? Id. If the answer to this second

   question is “yes,” the traditional likelihood-of-confusion factors apply. Id. at 1000 n.6. If

   the answer is “no,” then “the danger of restricting artistic expression” outweighs the

   likelihood-of-confusion factors as a matter of law. Id. at 999–1000. 7

          The Fifth, Sixth, Ninth, and Eleventh Circuits have adopted the Rogers approach

   to trademark disputes where a ruling in favor of the mark’s owner might chill First

   Amendment expression. See Westchester Media v. PRL USA Holdings, Inc., 214 F.3d

   658, 664–65 (5th Cir. 2000) (“Polo” clothing trademark versus a wealthy lifestyle

   magazine named “Polo”); ETW Corp. v. Jireh Pub., Inc., 332 F.3d 915, 920 (6th Cir.

   2003) (Tiger Woods versus a painter who made a painting depicting various scenes

   from Woods’s record-setting 1997 win at The Masters); Mattel, Inc. v. MCA Records,

   Inc., 296 F.3d 894, 901–02 (9th Cir. 2002) (Barbie versus the song “Barbie Girl,” by

   Aqua); Univ. of Ala. Bd. of Trs. v. New Life Art, Inc., 683 F.3d 1266, 1278 (11th Cir.

          7
             Applying this test, the Second Circuit held that the First Amendment protected the film’s
   title from Rogers’s Lanham Act claim. Id. at 1000–02.



                                                   13
Case 1:18-cv-03127-WJM-GPG Document 64 Filed 08/20/19 USDC Colorado Page 14 of 45




   2012) (famous college football team’s uniforms versus a painter who painted that

   football team in various settings). No party has cited a case in which a court rejected

   the Rogers approach when presented with an artistic use of a trademark. But see PAM

   Media, Inc. v. Am. Research Corp., 889 F. Supp. 1403, 1406 (D. Colo. 1995) (in the

   context of a dispute over the name of a radio talk show, stating that “[t]he Rogers case

   is not persuasive precedent because a radio talk show is fundamentally different from

   those forms of expression generally characterized as artistic works. Books, plays,

   movies and most television programs have established form and content. Story lines,

   pictorial images and articulated ideas give meaning to their titles. Any given title may be

   considered in the context of the work taken as a whole. [¶] That may not be said of a

   talk radio show.”).

          Stouffer argues that the Tenth Circuit’s decision in Cardtoons, L.C. v. Major

   League Baseball Players Association, 95 F.3d 959 (10th Cir. 1996), shows that the

   Tenth Circuit has at least implicitly rejected Rogers. (ECF No. 49 at 11.) Cardtoons

   involved baseball card parodies, such as one featuring “Treasury Bonds,” a player for

   the “Gents,” with a picture on the front that was unmistakably a caricature of Barry

   Bonds of the San Francisco Giants. 95 F.3d at 962–63. The bulk of the Tenth Circuit’s

   analysis did not focus on the Lanham Act because it found that the parody cards were

   not likely to be confused with licensed baseball cards. Id. at 967. The major focus,

   rather, was an Oklahoma statutory right of publicity. Id. at 967–76.

          The Tenth Circuit agreed with the manufacturer of the parody cards that the First

   Amendment placed some limits on a state’s ability to protect the right of publicity. Id. at

   968–70. “In resolving the tension between the First Amendment and publicity rights in




                                               14
Case 1:18-cv-03127-WJM-GPG Document 64 Filed 08/20/19 USDC Colorado Page 15 of 45




   this case,” the court found “little guidance in cases involving parodies of other forms of

   intellectual property. Trademark and copyright, for example, have built-in mechanisms

   that serve to avoid First Amendment concerns of this kind.” Id. at 970 (emphasis

   added). In the trademark context, “proof of trademark infringement under the Lanham

   Act requires proof of a likelihood of confusion, but, in the case of a good trademark

   parody, there is little likelihood of confusion, since the humor lies in the difference

   between the original and the parody.” Id. (emphasis added).

          Stouffer says that, “far from being an analogous to . . . the Rogers test,” this

   language from Cardtoons shows that the Tenth Circuit “believed First Amendment

   concerns could be sufficiently addressed under a traditional likelihood of confusion test.”

   (ECF No. 49 at 11.) However, the language the Court italicized in the above quotations

   from Cardtoons shows that the Tenth Circuit had nothing but trademark parodies in

   mind when it said that the likelihood-of-confusion test would be enough to satisfy First

   Amendment concerns. Moreover, later in the Cardtoons opinion, the court cited Rogers

   with approval (but without elaboration) for the general notion that “the public’s interest in

   free expression” needed protection in the context presented. See 95 F.3d at 971. The

   court went on to hold that the First Amendment rights of the parody card manufacturer

   outweighed the baseball players’ state-created right to control their likenesses. Id. at

   972–76.

          Ultimately, in the Court’s view, Cardtoons neither adopts nor casts doubt on

   Rogers. In other words, nothing in Cardtoons prevents this Court from adopting the

   Rogers test.

          Stouffer points to a second Tenth Circuit opinion that he believes makes his point




                                                15
Case 1:18-cv-03127-WJM-GPG Document 64 Filed 08/20/19 USDC Colorado Page 16 of 45




   more clearly, Utah Lighthouse Ministry v. Foundation for Apologetic Information &

   Research, 527 F.3d 1045 (10th Cir. 2008). (See ECF No. 49 at 12.) In this case, a

   volunteer organization dedicated to defending the Mormon Church set up a parody

   website mocking an organization dedicated to criticizing the Mormon Church. 527 F.3d

   at 1049. On an appeal from a summary judgment order, the Tenth Circuit applied its

   traditional six-factor likelihood-of-confusion analysis and held that the plaintiff had not

   presented evidence from which a jury could conclude that the parody website was likely

   to cause confusion within the meaning of the Lanham Act. Id. at 1054–57. The Tenth

   Circuit nowhere mentioned Rogers or the First Amendment.

          Stouffer says that Utah Lighthouse Ministry shows that “the Tenth Circuit has[,]

   instead [of adopting Rogers], opted to incorporate a defendant’s right to artistic

   expression into the overall analysis of weighing the likelihood of confusion factors.”

   (ECF No. 49 at 12–13.) This is incorrect. Utah Lighthouse Ministry is a parody case.

   Cardtoons said that the likelihood-of-confusion analysis for a parody case would be

   enough to accommodate First Amendment concerns, see 95 F.3d at 970, and Utah

   Lighthouse Ministry, true to that prediction in the context of a parody case, applied a

   standard likelihood-of-confusion analysis—there is no hint in the opinion that the Tenth

   Circuit had First Amendment concerns in mind.

          In sum, Cardtoons and Utah Lighthouse Ministry have nothing to say directly,

   and barely anything to say indirectly, about the Rogers test. Because the Tenth Circuit

   (and the Supreme Court) have neither adopted nor rejected the Rogers test, this Court

   remains free to decide whether the Rogers test should apply in this case.

          3.     Developments in Case Law Applying Rogers

          Before the Court decides whether to adopt the Rogers test, it finds that the


                                                16
Case 1:18-cv-03127-WJM-GPG Document 64 Filed 08/20/19 USDC Colorado Page 17 of 45




   following case law should be kept in mind. Each case illustrates where the “play in the

   joints” of the Rogers test might be found.

          The first of these cases is Parks v. LaFace Records, 329 F.3d 437 (6th Cir.

   2003), and it explores the first Rogers inquiry: artistic relevance. In 1998, OutKast

   released a song titled “Rosa Parks,” which seemed to have nothing to do with the iconic

   civil rights activist other than a line in the chorus, “Everybody move to the back of the

   bus.” Id. at 442–43. Parks, of course, is celebrated because she did not move to the

   back of the bus. She brought a Lanham Act claim against the record label for misuse of

   her identity, and the district court eventually entered summary judgment for the record

   label on its Rogers defense. Id. at 444.

          The Sixth Circuit reversed:

                 It is true that the phrase “move to the back of the bus” is
                 repeatedly used in the “hook” or chorus of the song. When
                 the phrase is considered in the context of the lyrics,
                 however, the phrase has absolutely nothing to do with Rosa
                 Parks. There could be no stronger, no more compelling,
                 evidence of this fact than the admission of “Dré” (André
                 “Dré” Benjamin) that, “We (OutKast) never intended for the
                 song to be about Rosa Parks or the civil rights movement.
                 It was just symbolic, meaning that we comin’ back out, so all
                 you other MCs move to the back of the bus.” The
                 composers did not intend it to be about Rosa Parks, and the
                 lyrics are not about Rosa Parks. The lyrics’ sole message is
                 that OutKast’s competitors are of lesser quality and,
                 therefore, must “move to the back of the bus,” or in other
                 words, “take a back seat.” We believe that reasonable
                 persons could conclude that there is no relationship of any
                 kind between Rosa Parks’ name and the content of the
                 song—a song that is nothing more and nothing less than a
                 paean announcing the triumph of superior people in the
                 entertainment business over inferior people in that business.

   Id. at 452–53 (record citations and footnote omitted; emphasis in original). The Sixth

   Circuit thus found under Rogers’s artistic relevance inquiry that a genuine issue of



                                                17
Case 1:18-cv-03127-WJM-GPG Document 64 Filed 08/20/19 USDC Colorado Page 18 of 45




   material fact existed whether the song title was “artistically related to the content of the

   song or whether the use of the name Rosa Parks [was] nothing more than a misleading

   advertisement for the sale of the song.” Id. at 458. The court stated, however, that “if

   the finder of fact determines that the title is artistically relevant to the song’s content,

   then the [Rogers] inquiry is at an end because the title is not explicitly misleading as to

   the content of the work.” Id. at 459 (internal quotation marks omitted).

          The Court next turns to a Ninth Circuit case, Twentieth Century Fox Television v.

   Empire Distribution, Inc., 875 F.3d 1192 (9th Cir. 2017), cert. denied, 139 S. Ct. 61

   (2018), that addresses what it means to be explicitly misleading under the second prong

   of Rogers. But understanding the Ninth Circuit’s decision requires briefly circling back

   to Rogers and then addressing a Second Circuit case decided only months after

   Rogers.

          The competing “marks” in Rogers were Ginger Rogers’s first name and Fellini’s

   film titled Ginger and Fred. In other words, it was not the title of one work versus the

   title of another. But footnote 5 of the Rogers opinion offered some interesting dicta

   about this titles-to-titles problem: “This limiting construction [i.e., the two-part test now

   known as the Rogers test] would not apply to misleading titles that are confusingly

   similar to other titles. The public interest in sparing consumers this type of confusion

   outweighs the slight public interest in permitting authors to use such titles.” 875 F.2d at

   999 n.5.

          The scope of this footnote arose a few months after Rogers when the Second

   Circuit decided a trademark infringement case in which the publisher of the “Cliffs

   Notes” study guides—who had trademarked those books’ “distinctive yellow color, black




                                                 18
Case 1:18-cv-03127-WJM-GPG Document 64 Filed 08/20/19 USDC Colorado Page 19 of 45




   diagonal stripes and black lettering”—sued the publisher of “Spy Notes,” a parody that

   used the same yellow and black layout on its cover. Cliffs Notes, Inc. v. Bantam

   Doubleday Dell Pub. Grp., Inc., 886 F.2d 490, 492 (2d Cir. 1989). The plaintiff argued

   that the use of exactly the same cover design was analogous to the “misleading titles

   that are confusingly similar to other titles” spoken of in Rogers’s footnote 5, and so the

   usual likelihood-of-confusion test would apply, rather than any First Amendment test.

   Id. at 494.

          The Second Circuit interpreted Rogers’s footnote 5 to mean only that Rogers’s

   second prong—the “explicitly misleading” test—“is inapplicable” in the circumstance that

   footnote 5 describes. Id. “But that does not mean,” the court continued, “that nothing in

   the Rogers opinion is relevant to this case.” Id. In this vein, the court went on to

   announce that, “in deciding the reach of the Lanham Act in any case where an

   expressive work is alleged to infringe a trademark, it is appropriate to weigh the public

   interest in free expression against the public interest in avoiding consumer confusion.”

   Id. (emphasis added). Having announced as much, the court conducted a de novo

   likelihood-of-confusion analysis with a thumb on the scale of First Amendment interests

   and concluded that the factors favored the defendant. Id. at 494–97.

          With this background, the Court returns to the Ninth Circuit’s Twentieth Century

   Fox decision, decided twenty-eight years after Rogers and Cliffs Notes. The dispute

   was between Fox, as producer of the “Empire” TV series, and the record label of the

   same name. See Twentieth Century Fox, 875 F.3d at 1195. Fox’s TV series “portrays

   a fictional hip hop music label named ‘Empire Enterprises’ that is based in New York.”

   Id. But Empire (formally, “Empire Distribution”) is also a real-life music label “that




                                                19
Case 1:18-cv-03127-WJM-GPG Document 64 Filed 08/20/19 USDC Colorado Page 20 of 45




   records and releases albums in the urban music genre, which includes hip hop, rap, and

   R&B.” Id. Empire threatened to sue Fox, and the latter chose to sue first, seeking a

   declaratory judgment of non-infringement. Id. The district court eventually granted

   summary judgment in Fox’s favor. Id.

          On appeal, Empire attempted to persuade the Ninth Circuit that the Rogers test

   (which the Ninth Circuit had adopted in Mattel, supra) should not apply, offering

   arguments that featured Rogers’s footnote 5. Id. at 1197. The Ninth Circuit rejected the

   argument by characterizing footnote 5 as essentially a dead letter which the Second

   Circuit itself disavowed in the Cliffs Notes case: “This footnote has been cited only once

   by an appellate court since Rogers, in a case in which the Second Circuit itself rejected

   its applicability and applied the Rogers test.” Id. at 1197 (citing Cliffs Notes, 886 F.2d at

   494–95). This Court does not read Cliffs Notes so broadly—Cliffs Notes stepped

   through a likelihood-of-confusion analysis, which it would not have needed to do if it had

   disavowed Rogers’s footnote 5.

          In any event, the Ninth Circuit also criticized footnote 5 as “ill-advised or

   unnecessary: identifying misleading titles that are confusingly similar to other titles has

   the potential to duplicate either the likelihood-of-confusion test or the second prong of

   Rogers, which asks whether a title explicitly misleads as to the source or the content of

   the work.” Id. (internal quotation marks omitted). If the Court understands the Ninth

   Circuit correctly, it finds footnote 5 somewhat illogical in that it appears to call for a

   likelihood-of-confusion analysis to decide whether the Rogers approach applies, at least

   in a title-versus-title dispute.

          Finally, the Ninth Circuit reasoned that footnote 5 “conflicts with our precedents,




                                                 20
Case 1:18-cv-03127-WJM-GPG Document 64 Filed 08/20/19 USDC Colorado Page 21 of 45




   which dictate that we apply the Rogers test in Lanham Act § 43(a) cases involving

   expressive works.” Id. (internal quotation marks omitted; alterations incorporated). 8

   The court thus applied the Rogers test without modification. Id. at 1197–99.

          Applying Rogers, the court easily found artistic relevance: “[T]he show’s setting is

   New York, the Empire State, and its subject matter is a music and entertainment

   conglomerate, ‘Empire Enterprises,’ which is itself a figurative empire.” Id. at 1198. As

   for the “explicitly misleading” prong, the TV show “contain[ed] no overt claims or explicit

   references to Empire Distribution, [it was] not explicitly misleading,” and thus protected

   by Rogers. Id. at 1199. The phrases “overt claims” and “explicit references” trace to

   Brown v. Electronic Arts, Inc., 724 F.3d 1235, 1245 (9th Cir. 2013), a dispute between

   NFL great Jim Brown and the video game company that placed his likeness in Madden

   NFL, where the Ninth Circuit phrased the “explicitly misleading” test as follows: “We

   must ask . . . whether there was an ‘explicit indication,’ ‘overt claim,’ or ‘explicit

   misstatement’ that caused such consumer confusion.” Id. at 1245. In Brown, the Ninth

   Circuit was quoting Rogers, where the Second Circuit noted the lack of any “explicit

   indication,” “overt claim,” or “explicit misstatement” in the title of Ginger and Fred. 875

   F.2d at 1001.

          The final case the Court finds helpful to review is Gordon v. Drape Creative, Inc.,

   909 F.3d 257 (9th Cir. 2018), in which the fearsome “Honey Badger” cornered the Ninth

   Circuit, forcing it to reevaluate its criticism of Rogers’s footnote 5 and its formulation of

   the “explicitly misleading” prong. The plaintiff was Christopher Gordon, narrator of the

   popular YouTube video, The Crazy Nastyass Honey Badger, and its sequels. Id.


          8
              Lanham Act § 43(a) refers to 15 U.S.C. § 1125(a).



                                                   21
Case 1:18-cv-03127-WJM-GPG Document 64 Filed 08/20/19 USDC Colorado Page 22 of 45




   at 261. Gordon trademarked his famous phrase, “Honey Badger Don’t Care,” as

   applied to numerous types of goods, including greeting cards. Id. The defendant was a

   greeting card publisher that created cards incorporating slight variations on the “Honey

   Badger Don’t Care” phrase (e.g., “Honey Badger and me just don’t care”). Id. at 262–

   63. At summary judgment, the district court ruled in favor of the defendant under

   Rogers. Id. at 263. The Ninth Circuit reversed.

          Applying Rogers, the Ninth Circuit quickly found that use of “Honey Badger Don’t

   Care” was at least minimally artistically relevant to the defendant’s greeting cards:

   “Each of defendants’ cards relies on graphics and text to convey a humorous message

   through the juxtaposition of an event of some significance—a birthday, Halloween, an

   election—with the honey badger’s aggressive assertion of apathy.” Id. at 268–69. At

   the “explicitly misleading” prong, however, the analysis became much more

   complicated.

          First, the Ninth Circuit backed away from what its previous cases seemed to

   require for “explicitly misleading” use: an overt claim or explicit reference. “Such a

   statement may be sufficient to show that the use of a mark is explicitly misleading, but it

   is not a prerequisite.” Id. at 269. 9

          Second, the Ninth Circuit announced that, “[i]n some instances, the use of a mark

   alone may explicitly mislead consumers about a product’s source if consumers would

   ordinarily identify the source by the mark itself.” Id. at 270 (emphasis added). This is a

   significant innovation, given the Ninth Circuit’s previous statement that “the mere use of

          9
            The Ninth Circuit’s only citation for this proposition was an opinion piece from Prof.
   McCarthy (contained within his seminal treatise) arguing that the Rogers test favors the junior
   user too heavily. See 2 J. Thomas McCarthy, McCarthy on Trademarks and Unfair Competition
   § 10:17.10 (5th ed., June 2019 update) (“McCarthy on Trademarks”).



                                                 22
Case 1:18-cv-03127-WJM-GPG Document 64 Filed 08/20/19 USDC Colorado Page 23 of 45




   a trademark alone cannot suffice to make such use explicitly misleading.” E.S.S. Entm’t

   2000 v. Rock Star Videos, 547 F.3d 1095, 1100 (9th Cir. 2008) (emphasis added). The

   court narrowed that principle to its factual context by saying that “it was clear [in E.S.S.,

   which involved the use of a mark on a building depicted in a videogame] that consumers

   would not view the mark alone as identifying the source of the artistic work.” Gordon,

   909 F.3d at 270.

          Third, in this context, the court appeared to reaffirm one of its previous

   statements that “consumers ‘do not expect [titles] to identify’ the ‘origin’ of the work,” or

   in other words, that titles are not among the uses of marks that can be inherently

   “explicitly misleading.” Id. (quoting Mattel, 296 F.3d at 902) (alteration in original). But

   then the court went on to approvingly quote Rogers footnote 5 for the proposition “that

   ‘misleading titles that are confusingly similar to other titles’ can be explicitly misleading,

   regardless of artistic relevance.” Id. (emphasis in original).

          Fourth, the Ninth Circuit decided that the “relevant consideration” in deciding

   whether the use of the mark alone can be explicitly misleading “is the degree to which

   the junior user uses the mark in the same way as the senior user.” Id. As an example,

   it provided a hypothetical factual variation on the “Empire” case: What if, instead of

   “Empire,” Fox had titled its TV series “Law & Order: Special Hip-Hop Unit,” thus trading

   on the goodwill of NBC’s Law & Order franchise, and specifically the “Law & Order:

   Special Victims Unit” TV series? Id. at 270 & n.10. This, the court said, might fall into

   the explicitly misleading category without any separate, overt claim to an association

   with Law & Order. Id. at 270.

          Fifth, the Ninth Circuit prescribed “[a] second consideration relevant to the




                                                 23
Case 1:18-cv-03127-WJM-GPG Document 64 Filed 08/20/19 USDC Colorado Page 24 of 45




   ‘explicitly misleading’ inquiry,” namely, “the extent to which the junior user has added his

   or her own expressive content to the work beyond the mark itself.” Id.

          Ultimately, the Ninth Circuit sent the case back to the district court for trial: “There

   is at least a triable issue of fact as to whether defendants simply used Gordon’s mark

   with minimal artistic expression of their own, and used it in the same way that Gordon

   was using it—to identify the source of humorous greeting cards in which the bottom line

   is ‘Honey Badger don’t care.’” Id. at 271. If the jury so found, then the defendant’s use

   of Gordon’s trademarked phrase would be “explicitly misleading.” Id.

          4.     Whether to Adopt Rogers or Some Other Test to Protect First Amendment
                 Values in the Trademark Context

          Considering the parties’ arguments and the case law the Court has reviewed, the

   Court finds that it must ask itself three questions.

          First, does the Lanham Act need a limiting construction to protect First

   Amendment interests? On this, the Court agrees with Rogers that the answer is “yes.”

   The traditional multi-factor likelihood-of-confusion test takes no account for First

   Amendment interests at all, yet the First Amendment requires that there be some

   leeway—in other words, that even demonstrable likelihood of confusion be tolerated to

   some extent, so as not to chill protected expression. See Rogers, 875 F.2d at 1001

   (“To the extent that there is a risk that the title will mislead some consumers as to what

   the work is about, that risk is outweighed by the danger that suppressing an artistically

   relevant though ambiguous title will unduly restrict expression.”); see also ETW Corp.,

   332 F.3d at 937 & n.19 (holding survey evidence showing that as many as 62% of the

   public think that paintings showing Tiger Woods are endorsed by him was not enough to

   avoid First Amendment concerns: “The risk of misunderstanding, not engendered by



                                                 24
Case 1:18-cv-03127-WJM-GPG Document 64 Filed 08/20/19 USDC Colorado Page 25 of 45




   any explicit indication on the face of the print, is so outweighed by the interest in artistic

   expression as to preclude application of the [Lanham] Act.”).

          Second, must the First Amendment-based limiting construction on the Lanham

   Act lead to a test that a court may apply before trial, as opposed to first adjudicating the

   case under the traditional likelihood-of-confusion factors and only reaching the First

   Amendment question if such confusion is found? 10 The Court concludes that the

   answer is “yes, ideally,” with the “ideally” qualification reflecting the need to balance the

   parties’ interests. The First Amendment requires that likelihood of confusion be

   tolerated in some circumstances, but if the test is too simple and mechanical, it creates

   the risk that senior users of a mark end up with essentially no protection every time the

   junior user claims an artistic use. On the other hand, the traditional likelihood-of-

   confusion test often creates a fact question that cannot be resolved without a trial. See,

   e.g., Sally Beauty Co. v. Beautyco, Inc., 304 F.3d 964, 972–76 (10th Cir. 2002). If a

   junior user must wait that long to find out if the First Amendment protects his or her use

   of the mark, it might unduly chill expression. It might also provide an incentive for a

   senior user to bring a so-called “SLAPP,” or strategic lawsuit against public

   participation, in the guise of a trademark dispute. Thus, the First Amendment-based

   limiting construction on the Lanham Act should provide a test that can be applied as

   early as possible in the lawsuit, to the extent consistent with both parties’ interests.

          Third, is the Rogers test the right test? This Court has the luxury of thirty years

   of court decisions applying Rogers, demonstrating its strengths and weaknesses. The

          10
             Although arising in a very different context, the concept of qualified immunity comes to
   mind. See Hunter v. Bryant, 502 U.S. 224, 227 (1991) (qualified immunity “is an immunity from
   suit rather than a mere defense to liability,” and its applicability should be “resolv[ed] . . . at the
   earliest possible stage in litigation” (internal quotation marks omitted; emphasis removed)).



                                                     25
Case 1:18-cv-03127-WJM-GPG Document 64 Filed 08/20/19 USDC Colorado Page 26 of 45




   Parks and Gordon decisions, in particular, convince the Court that Rogers should not be

   adopted as-is.

          In every other decision the Court has reviewed besides Parks, Rogers’s first

   prong—minimal artistic relevance—is treated as an objective question of law. But Parks

   treated it as a question of fact because discovery supposedly showed that the lyric,

   “move to the back of the bus,” had no genuine connection to Rosa Parks. It is not clear

   to this Court that the title “Rosa Parks” has zero artistic relevance to a song that repeats

   the phrase multiple times, “move to the back of bus.” Cf. E.S.S., 547 F.3d at 1100 (“the

   level of [artistic] relevance merely must be above zero”). In this Court’s opinion, the

   Sixth Circuit’s analysis was motivated by the fact that the artistic purpose one might

   glean, objectively speaking, was subjectively irrelevant to the song’s creators. This

   raised the strong suspicion that the title “Rosa Parks” was chosen entirely for its

   attention-grabbing value, not with any artistic motive. But the Rogers test forced the

   Sixth Circuit to hang its hat on the minimal artistic relevance prong because the

   explicitly misleading prong could not apply. That analysis, on its own terms, presents a

   square-peg/round-hole problem, but this Court is not similarly constrained by Rogers.

   And in that light, the Court agrees with the Sixth Circuit’s broader implicit point, namely,

   that there must be some way of addressing instances where there appears to be a

   demonstrable lack of artistic motive.

          The Court views the Ninth Circuit’s Gordon decision similarly. Gordon is

   analytically messy and divorces “explicitly misleading” from its plain meaning—

   converting it into a mere label applied to uses of a mark that satisfy the first Rogers

   inquiry but not the second. But Gordon, like Parks, was constrained by precedent while




                                                26
Case 1:18-cv-03127-WJM-GPG Document 64 Filed 08/20/19 USDC Colorado Page 27 of 45




   trying to prevent what it suspected to be an abuse of Rogers. Gordon therefore makes

   its point through an awkward attempt to avoid looking like it is overruling what it does

   not have the power to overrule. But Gordon’s underlying point is a good one: it seems

   intuitively incorrect that the junior user may always lawfully use the senior user’s mark

   where there is minimal artistic relevance, objectively speaking, and a lack of any overtly

   misleading claim about source, sponsorship, etc. Gordon is also correct at least to

   suspect non-artistic motives where the junior user uses the mark in the same channels,

   and in basically the same way, as the senior user. See 909 F.3d at 270–71.

          In the Court’s view, then, the Rogers test needs adapting to the legitimate

   considerations brought out in subsequent cases. Thus adapted, the Court believes that

   the appropriate question to ask is: Did the junior user have a genuine artistic motive for

   using the senior user’s mark or other Lanham Act-protected property right? Among the

   relevant questions a court may ask when discerning the junior user’s motives include

   the following:

          •         Do the senior and junior users use the mark to identify the same kind, or a

                    similar kind, of goods or services? See id. at 270. This factor is akin to

                    the fourth King of the Mountain factor, “the relation in use and the manner

                    of marketing between the goods or services marketed by the competing

                    parties.” 185 F.3d at 1089.

          •         To what extent has the junior user “added his or her own expressive

                    content to the work beyond the mark itself.” Gordon, 909 F.3d at 270; cf.

                    Hart v. Elec. Arts, Inc., 717 F.3d 141, 158–70 (3d Cir. 2013) (discussing in

                    detail the “transformative use” test used to weigh First Amendment




                                                  27
Case 1:18-cv-03127-WJM-GPG Document 64 Filed 08/20/19 USDC Colorado Page 28 of 45




                 interests in state-law right of publicity cases).

          •      Does the timing of the junior user’s use in any way suggest a motive to

                 capitalize on popularity of the senior user’s mark? Cf. Gordon, 909 F.3d

                 at 262.

          •      In what way is the mark artistically related to the underlying work, service,

                 or product? Cf. Rogers, 875 F.2d at 1001.

          •      Has the junior user made any statement to the public, or engaged in any

                 conduct known to the public, that suggests a non-artistic motive? This

                 would include “explicitly misleading” statements, as defined before

                 Gordon, but is not confined to that definition.

          •      Has the junior user made any statement in private, or engaged in any

                 conduct in private, that suggests a non-artistic motive? Cf. Parks, 329

                 F.3d at 452–53.

          Notably, artistic relevance to the underlying work, service, or product is only a

   factor to consider here, not a threshold inquiry. In the Court’s view, at least two

   problems arise from declaring “minimal artistic relevance” to be a threshold

   determination.

          First, it can create an unwarranted distinction depending on how abstract the

   underlying work is. If a jazz trio writes a wordless piece titled “Rosa Parks,” how does

   one judge the artistic relevance of that title? Is the title obviously irrelevant (because

   there are no words in which to ground a finding of relevance) or is it at least arguably

   relevant (because there are no words through which to confirm a finding of irrelevance)?

   If it is arguably relevant, what do the arguments turn on? Is one style of jazz more




                                                28
Case 1:18-cv-03127-WJM-GPG Document 64 Filed 08/20/19 USDC Colorado Page 29 of 45




   reminiscent of Rosa Parks than another? As these rhetorical questions illustrate,

   “artistic relevance” sometimes raises more problems than it resolves.

          Second, incongruity, irrelevance, and randomness can themselves be artistic

   choices. Imagine that the jazz trio names a suite of new pieces after toothpaste brands

   that a member of the trio encountered one day at the grocery store. It is difficult to say

   that the trio’s choice to associate itself with the randomly mundane can never have

   artistic or expressive value. Thus, “artistic relevance” is one factor to consider when

   evaluating whether the junior user acted on a genuine artistic motive or, in contrast, on

   a desire to profit from the senior user’s goodwill.

          Although the foregoing test is framed in terms of the junior user’s state of mind,

   the Court further holds that, to adequately protect First Amendment interests, the

   objective facts may sometimes excuse further inquiry into the junior user’s subjective

   motives. Take Fellini’s Ginger and Fred. The title has obvious artistic relevance to the

   story of the film, which is almost entirely Fellini’s original expressive content, and there

   was no evidence of misleading marketing of the film. See Rogers, 875 F.3d at 1001.

   Also, as far as the Rogers opinion reveals, there was no evidence of a competing

   product or service with which the film might conflict, nor that Fellini was attempting to

   ride any wave of popularity. It would thus be appropriate to hold that even if it had been

   proven that Fellini’s true motivation all along was a desire to tap into Ginger Rogers’s

   fame, the title is protected by the First Amendment. In other words, all else being equal,

   it should be a rare case in which a junior user with a “pure heart” receives First

   Amendment protection but a junior user with a “black heart” does not. The First

   Amendment places the thumb on the scale of expressive use, even if at the expense of




                                                29
Case 1:18-cv-03127-WJM-GPG Document 64 Filed 08/20/19 USDC Colorado Page 30 of 45




   sometimes allowing junior users with subjectively “unartistic” motives to avoid Lanham

   Act liability.

           If the test prescribed above favors the senior user, the parties would go on to the

   traditional likelihood-of-confusion factors. But if the test favors the junior user, the

   inquiry ends—there can be no Lanham Act liability. 11

           5.       Application to the Present Dispute

           Because the parties could not anticipate that this Court would propose the

   foregoing test, Stouffer has not had a chance to plead with this test in mind 12 and

   National Geographic has never had a chance to move to dismiss under this test.

   Although the parties’ briefs give the Court some idea of what they would argue, the

   Court finds it most prudent to give Stouffer an opportunity to amend his complaint and

   National Geographic an opportunity to move to dismiss under the new test (regardless

   of whether Stouffer amends).

           Without prejudging the issue, the Court also notes that this case may turn on

   concerns unrelated to the First Amendment, such as statutory fair use—to the extent

   National Geographic can be said to be using its titles “otherwise than as a mark,” see

   15 U.S.C. § 1115(b)(4)—and similar concepts, cf. Warner Publ’n v. Popular Publ’ns,

           11
              The Court recognizes that some cases treat the Rogers test, if satisfied by the junior
   user, as a particularly weighty additional factor in the likelihood-of-confusion analysis, not a
   replacement for such analysis. See, e.g., Twin Peaks Prods., Inc. v. Publ’ns Int’l, Ltd., 996 F.2d
   1366, 1379 (2d Cir. 1993) (“The question then is whether the title is misleading . . . . This
   determination must be made, in the first instance, by application of the venerable Polaroid
   factors [the Second Circuit’s analog to the Tenth Circuit’s King of the Mountain factors].
   However, the finding of likelihood of confusion must be particularly compelling to outweigh the
   First Amendment interest recognized in Rogers.” (citations and footnote omitted)). The Court
   disagrees with this approach as ultimately unworkable in practice.
           12
            The Court does not mean to imply that a plaintiff has the burden to plead around a
   First Amendment defense. Nonetheless, plaintiffs often plead with expected defenses in mind,
   and Stouffer has never had that opportunity.



                                                  30
Case 1:18-cv-03127-WJM-GPG Document 64 Filed 08/20/19 USDC Colorado Page 31 of 45




   87 F.2d 913, 915 (2d Cir. 1937) (“In . . . magazine titles, and particularly in the ‘pulp’

   magazine field, descriptive titles so crowd one another that resemblance in meaning is

   inevitable. The defendant has as good a right to a descriptive title as has the plaintiff.”);

   Field Enters. Educ. Corp. v. Cove Indus., Inc., 297 F. Supp. 989, 995 (E.D.N.Y. 1969)

   (“Here, it is apparent that the word ‘World’ [in ‘Illustrated World Encyclopedia’] has been

   used by the defendant in its primary sense, i.e., pertaining to the earth and its contents.

   There has been no trademark infringement [of the ‘World Book’ mark].”); see also First

   Sav. Bank, F.S.B. v. First Bank Sys., Inc., 101 F.3d 645, 653–54 (10th Cir. 1996).

          For these reasons, National Geographic’s motion is denied without prejudice as

   to Stouffer’s Claims 1, 2, 4, and 5.

   B.     Trade Dress (Claim 3)

          National Geographic next argues that Stouffer’s federal unfair competition cause

   of action (Claim 3) fails to state a claim. (ECF No. 23 at 18–27.) 13 Stouffer’s Claim 3

   arises from the following section of the Lanham Act:

                  Any person who, on or in connection with any goods or
                  services, or any container for goods, uses in commerce any
                  word, term, name, symbol, or device, or any combination
                  thereof, or any false designation of origin, false or misleading
                  description of fact, or false or misleading representation of
                  fact, which—

                     (A) is likely to cause confusion, or to cause mistake, or to
                  deceive as to the affiliation, connection, or association of
                  such person with another person, or as to the origin,
          13
              National Geographic also directs this argument at Stouffer’s state-law causes of action
   (Claims 4 and 5) to the extent they sweep broader than the titles of the Accused Series. (Id. at
   18 & n.9.) The Court sees nothing in Claims 4 and 5 that extends beyond the titles of the
   Accused Series. Rather, the basis of Claims 4 and 5 is National Geographic’s “infringement of
   the Wild America Mark.” (¶¶ 150, 159–60.) Accordingly, there is no analysis needed for Claims
   4 and 5 beyond Part III.A, above. Finally, National Geographic says that the same arguments
   doom Claim 6 (copyright infringement). (Id. at 18.) The Court will address Claim 6 separately in
   Part III.C, below.



                                                  31
Case 1:18-cv-03127-WJM-GPG Document 64 Filed 08/20/19 USDC Colorado Page 32 of 45




                sponsorship, or approval of his or her goods, services, or
                commercial activities by another person, or

                   (B) in commercial advertising or promotion,
                misrepresents the nature, characteristics, qualities, or
                geographic origin of his or her or another person’s goods,
                services, or commercial activities,

                shall be liable in a civil action by any person who believes
                that he or she is or is likely to be damaged by such act.

   15 U.S.C. § 1125(a)(1). This statute encompasses “two major and distinct types of

   unfair competition: (1) infringement of unregistered trademarks, names and trade dress,

   and (2) false advertising.” 1 McCarthy on Trademarks § 4:6 (internal quotation marks

   omitted).

         The allegations of Claim 3 make clear that Stouffer—to the extent he is not

   merely duplicating his claim for infringement of the “Wild America” mark—is alleging

   trade dress infringement:

                Some of Wild America’s most iconic imagery and branding,
                including but not limited to, the image of two big-horn rams
                butting head[s] and host Marty Stouffer’s on-screen persona
                constitute protectable trade dress which has developed an
                acquired distinctiveness or secondary meaning.

                Likewise, the Wild America Mark has acquired a secondary
                meaning and/or acquired distinctiveness as being associated
                with content created by [Stouffer].

                The National Geographic Defendants’ [Accused] Series have
                misappropriated [Stouffer’s] protectable trade dress both in
                the packaging of the [Accused] Series for sale and
                distribution and in the overall atmosphere of its
                programming.

                The National Geographic Defendants’ [Accused] Series have
                infringed the Wild America Mark by misleading consumers
                into believing the Infringing Series originates from, or is
                sponsored or approved by[,] [Stouffer].




                                              32
Case 1:18-cv-03127-WJM-GPG Document 64 Filed 08/20/19 USDC Colorado Page 33 of 45




   (¶¶ 137–40.) 14

          Trade dress claims come in three basic forms: (1) “the overall appearance of

   labels, wrappers, and containers used in packaging a product”; (2) “a combination of

   any elements in which a product or service is presented to the buyer”; and (3) “the

   shape and design of the product itself.” 1 McCarthy on Trademarks § 8:1. Regardless

   of the form of the trade dress claim, “the elements of the alleged trade dress must be

   clearly listed and described. Only then can the court and the parties coherently define

   exactly what the trade dress consists of and determine whether that trade dress is valid

   and if what the accused is doing is an infringement.” Id. § 8:3 (footnote omitted).

          Stouffer appears to be alleging at least the first two forms of trade dress

   infringement, and perhaps the third (if “shape and design of the product” can extend to

   things such as “on-screen persona” (¶ 137)). The Court will first address the packaging,

   and then address the intangible elements.

          1.     Packaging

          Stouffer claims that “[t]he National Geographic Defendants’ [Accused] Series

   have misappropriated [Stouffer’s] protectable trade dress . . . in the packaging of the

   [Accused] Series for sale and distribution.” (¶ 139.) But Stouffer nowhere clearly lists or

   describes the elements of his packaging that he claims to be protectable trade dress.

   Moreover, although he claims “a similar mark and style for DVD packaging,” his side-by-

   side comparison plainly shows otherwise:
          14
             In his response brief, Stouffer says that National Geographic “attempts to
   mischaracterize” Claim 3 as a trade dress claim, as opposed to some broader (but undefined)
   species of unfair competition. (ECF No. 49 at 19.) The Court frankly cannot see how a reader
   of Claim 3 could interpret allegations about “protectable trade dress” as anything but a trade
   dress claim. Moreover, the remaining allegations in Claim 3 are either bare declarations of a
   likelihood of confusion or accusations related to damages and other remedies. (See ¶¶ 141–
   48.) Claim 3 is therefore unquestionably a trade dress claim.



                                                 33
Case 1:18-cv-03127-WJM-GPG Document 64 Filed 08/20/19 USDC Colorado Page 34 of 45




   (¶ 76.)

             At another point in the complaint, Stouffer shows a different side-by-side

   comparison, using the Untamed Americas DVDs that National Geographic makes

   available as “Wild America” outside of the United States:




                                                 34
Case 1:18-cv-03127-WJM-GPG Document 64 Filed 08/20/19 USDC Colorado Page 35 of 45




   (¶¶ 66–68.) Stouffer claims that National Geographic’s packaging “is nearly

   indistinguishable” from his own. (¶ 67.) The Court need not address this assertion

   because these comparisons are irrelevant. There is no allegation that National

   Geographic can be liable for its actions outside of the United States, so the alleged

   similarities cannot support Claim 3. Indeed, inclusion of these particular side-by-side

   comparisons in the complaint seems intentionally designed to mislead. Counsel for

   Stouffer are reminded that using filings for “any improper purpose” is sanctionable. Fed.

   R. Civ. P. 11(b)(1).

          Returning to Claim 3 proper, Stouffer has not adequately (much less plausibly)

   alleged trade dress infringement based on packaging, and the relevant side-by-side

   comparison—presumably one of the most salient examples he could provide—shows

   he cannot do so. Cf. O’Brien v. DiGrazia, 544 F.2d 543, 546 n.3 (1st Cir. 1976) (“when

   a complaint omits facts that, if they existed, would clearly dominate the case, it seems

   fair to assume that those facts do not exist”). National Geographic’s motion will

   therefore be granted with prejudice as to Claim 3’s challenge to National Geographic’s

   packaging.



                                               35
Case 1:18-cv-03127-WJM-GPG Document 64 Filed 08/20/19 USDC Colorado Page 36 of 45




          2.     Intangible Elements

          Stouffer alleges that the following make up at least some of the intangible trade

   dress he seeks to protect: “the image of two big-horn rams butting head[s],” “host Marty

   Stouffer’s on-screen persona,” and “the overall atmosphere of [the Wild America]

   programming.” (¶¶ 137, 139.)15 Regarding “on-screen persona,” the Court understands

   Stouffer to be referring to the allegedly “uncanny similarity” between himself and Casey

   Anderson (¶ 78), illustrated by the following comparison:




   (¶ 79.) Stouffer may also be referring to him interacting with a grizzly bear he raised

   from a cub, as Casey Anderson allegedly also did. (¶¶ 75, 77.)

          Regarding “overall atmosphere,” the Court understands Stouffer to be referring to

   elements such as “animal point of view camera shots, slow-motion action shots,

   anthropomorphized story-telling and presentation; [wide-angle nature] transition scenes

   between segments; and close-up shots of animals in their native habitats.” (¶¶ 82, 174.)

          This is far from a clear and definite list, and so is deficient on those grounds. In

   any event, Stouffer appears to be alleging that his entire style of documentary-making

          15
              The Court recognizes that “intangible elements” could also include the packaging as
   part of the “total experience,” so to speak, for those who come to know either Wild America or
   the Accused Series through the DVDs. (See ¶ 139.) Assuming “total experience” in this sense
   may be trade dress, the samples of Stouffer’s and National Geographic’s respective packaging
   styles provided in the complaint show a clear distinction, not similarity.



                                                 36
Case 1:18-cv-03127-WJM-GPG Document 64 Filed 08/20/19 USDC Colorado Page 37 of 45




   has become protectable trade dress. He fails to plausibly allege as much for two

   reasons.

           First, “the elements making up the alleged trade dress must have been used in

   such a manner as to denote product source. Thus, a product feature whose only impact

   is decorative and aesthetic, with no source-identifying role, cannot be given exclusive

   rights under trade dress law.” 1 McCarthy on Trademarks § 8:1 (footnote omitted).

   Here, Stouffer is claiming a set of aesthetic choices with no obvious source-identifying

   role.

           Second, and closely related, the Lanham Act will not protect unregistered trade

   dress that is “functional.” See Gen. Motors Corp. v. Urban Gorilla, LLC, 500 F.3d 1222,

   1227 (10th Cir. 2007). “The functionality doctrine . . . forbids the use of a product’s

   feature as a trademark”—or trade dress—“where doing so will put a competitor at a

   significant disadvantage because the feature is essential to the use or purpose of the

   article or affects its cost or quality.” Qualitex Co. v. Jacobson Prod. Co., 514 U.S. 159,

   169 (1995) (internal quotation marks omitted; certain alterations incorporated). National

   Geographic points out, correctly, that Stouffer has the burden of proof as to

   nonfunctionality, yet he fails to plead anything in this regard. (ECF No. 23 at 26–27.)

   See also 15 U.S.C. § 1125(a)(3) (“In a civil action for trade dress infringement under this

   chapter for trade dress not registered on the principal register, the person who asserts

   trade dress protection has the burden of proving that the matter sought to be protected

   is not functional.”). Stouffer entirely ignores this argument in his response. (See ECF

   No. 49 at 19–21.) He is therefore deemed to concede that he cannot allege

   nonfunctionality. Accordingly, National Geographic’s motion will be granted with




                                                37
Case 1:18-cv-03127-WJM-GPG Document 64 Filed 08/20/19 USDC Colorado Page 38 of 45




   prejudice as to Claim 3’s challenge to the intangible elements of Wild America—and,

   consequently, all of Claim 3 will be dismissed with prejudice.

   C.     Copyright (Claim 6)

          Finally, National Geographic argues that Stouffer’s Claim 6, for copyright

   infringement, fails to state a claim. (ECF No. 23 at 27–32.)

          1.     Relevant Principles of Copyright Liability

          The basic elements of a copyright claim are twofold: “(1) ownership of a valid

   copyright, and (2) copying of constituent elements of the work that are original.” Feist

   Publ’ns, Inc. v. Rural Tel. Serv. Co., 499 U.S. 340, 361 (1991). The second element is

   itself broken down into multiple inquiries, of which only one—“elements of the work that

   are original”—is relevant in light of the parties’ arguments.

          “Elements of the work that are original” means “legally protectable” elements.

   Country Kids ’N City Slicks, Inc. v. Sheen, 77 F.3d 1280, 1284 (10th Cir. 1996). Legally

   protectable elements are distilled through the “abstraction-filtration-comparison” test,

   also sometimes known as the “successive filtration” test. Id. at 1284 & n.5. “At the

   abstraction step, [courts] separate the ideas (and basic utilitarian functions), which are

   not protectable, from the particular expression of the work.” Id. at 1284–85. This stems

   from two established propositions. First, “facts are not copyrightable.” Feist, 499 U.S.

   at 344. Second, “[i]n no case does copyright protection . . . extend to any idea,

   procedure, process, system, method of operation, concept, principle, or discovery,

   regardless of the form in which it is described, explained, illustrated, or embodied in

   such work.” 17 U.S.C. § 102(b). Thus, “[t]he copyright is limited to those aspects of the

   work—termed ‘expression’—that display the stamp of the author’s originality.” Harper &

   Row Publishers, Inc. v. Nation Enters., 471 U.S. 539, 547 (1985).


                                                38
Case 1:18-cv-03127-WJM-GPG Document 64 Filed 08/20/19 USDC Colorado Page 39 of 45




          Following the abstraction analysis, a court must “filter out the nonprotectable

   components of the product from the original expression.” Country Kids, 77 F.3d

   at 1285. Such filtering may involve the doctrine of “scenes a faire,” 16 which is a

   particular extension of the idea that matters in the public domain cannot be copyrighted.

   Under scenes a faire, courts “deny protection to those expressions that are standard,

   stock, or common to a particular topic or that necessarily follow from a common theme

   or setting.” Gates Rubber Co. v. Bando Chem. Indus., Ltd., 9 F.3d 823, 838 (10th Cir.

   1993). “The scenes a faire doctrine also excludes from protection those elements of a

   [work] that have been dictated by external factors.” Id.; see also Walker v. Time Life

   Films, Inc., 784 F.2d 44, 50 (2d Cir. 1986) (“Neither does copyright protection extend to

   copyright or ‘stock’ themes commonly linked to a particular genre.”).

          Once nonprotectable aspects of the work have been filtered, a court must

   “compare the remaining protected elements to the allegedly copied work to determine if

   the two works are substantially similar.” Country Kids, 77 F.3d at 1285. In particular,

   “the court must find that the defendant copied protectable elements of the plaintiff’s

   [work] and that those protectable elements comprise a substantial part of the plaintiff’s

   [work] when it is considered as a whole.” Gates Rubber, 9 F.3d at 833.

          2.      “Bighorn!” vs. “Mountains”

          Stouffer’s Claim 6 focuses on an Untamed Americas episode titled “Mountains”

   as compared to a Wild America episode titled “Bighorn!” (¶¶ 170–76.) “Specifically,”

   Stouffer says,


          16
              A Francophile would note that proper spelling of this phrase includes accents grave,
   i.e., “scènes à faire.” Most case law regarding this concept drops the accent marks, and this
   Court will do the same.



                                                  39
Case 1:18-cv-03127-WJM-GPG Document 64 Filed 08/20/19 USDC Colorado Page 40 of 45




                  the National Geographic Defendants have deliberately and
                  intentionally copied the following elements:

                  a. [T]he introduction to the episode, where two rams head-
                     butt one another as the introductory music crescendos;

                  b. Voice-over narration of the episode by an iconic
                     individual. The narration in both episodes begins
                     immediately following the introductory credits. In
                     Bighorn!, Marty Stouffer narrates the episode. In
                     Mountains, actor Josh Brolin narrates the episode;

                  c. Segments focused on specific animals. Bighorn!
                     includes a segment about a mouse taking care of its
                     young; Mountains includes a segment about [a] beaver
                     taking care of its young. Both Bighorn! and Mountains
                     include a segment on bighorn sheep mating season;

                  d. Both episodes use the iconic nature slow-motion action
                     shot popularized by Wild America, particularly during the
                     segments on bighorn sheep. During those segments,
                     both episodes feature a slow motion shot of two bighorn
                     sheep ramming one another.

   (¶ 176.) 17

          National Geographic argues that these elements “are merely ideas, non-

   protectable tropes, and scènes à faire common in nature programs.” (ECF No. 23 at

   29–30.) In response, Stouffer does not argue to the contrary. The Court therefore

   deems it conceded that the specified elements, at least in isolation, are not protectable

   expression under copyright law.

          Stouffer instead argues that the protectability question “requires a more fact



          17
              Stouffer further alleges that his “investigation remains ongoing” and he “reserves the
   right to amend this pleading upon further discovery of infringing conduct,” although he “has
   already identified” three particular America the Wild episodes that bear a “striking similarity” to
   three particular Wild America episodes. (¶ 178.) Stouffer does not describe the striking
   similarities, and the overall structure of this allegation convinces the Court that he is not
   currently alleging copyright infringement of any National Geographic TV program other than
   “Mountains” as compared to “Bighorn!”



                                                    40
Case 1:18-cv-03127-WJM-GPG Document 64 Filed 08/20/19 USDC Colorado Page 41 of 45




   intensive analysis” and side-by-side viewing of the two episodes. (ECF No. 49 at 23.)18

   But Stouffer’s allegations of similarity are perfectly clear even without watching the two

   episodes. And if Stouffer means to say that side-by-side viewing would reveal

   additional (unpleaded) similarities, the argument is ineffective—one cannot defend

   against a motion to dismiss with facts not alleged in the complaint. Smith v. Pizza Hut,

   Inc., 694 F. Supp. 2d 1227, 1230 (D. Colo. 2010).

            Stouffer alternatively argues that he has adequately pleaded infringement

   because an original selection and arrangement of unprotected elements is protectable.

   (ECF No. 49 at 23–25.) Cf. Feist, 499 U.S. at 348 (“even a [telephone] directory that

   contains absolutely no protectible written expression, only facts, meets the constitutional

   minimum for copyright protection if it features an original selection or arrangement”). In

   this regard, Stouffer points the Court to Metcalf v. Bochco, 294 F.3d 1069 (9th Cir.

   2002).

            The plaintiffs in Metcalf were screenwriters who developed a number of

   treatments and screenplays “about a county hospital in inner-city Los Angeles and the

   struggles of its predominantly black staff.” Id. at 1071. Over a three-year span, they

   gave these treatments and screenplays to friend and actor Michael Warren (“Hill Street

   Blues”), who in turn relayed them to Steven Bochco (producer of “Hill Street Blues” and

   many other programs). Id. 1071–72. Each time, they heard back from Warren that


            18
              Stouffer specifically says that the Court must engage in an “actual viewing of [his]
   copyrighted Wild America content alongside the [Accused] Series.” (Id.) But Claim 6 only
   raises a question of two episodes, “Bighorn!” versus “Mountains,” not the entirety of Wild
   America versus the entirety of the four Accused Series. Even if Claim 6 were pleaded as the
   latter, the Court is aware of no authority “endorsing this sort of ‘corpus vs. corpus’ theory of
   copyright infringement.” Civility Experts Worldwide v. Molly Manners, LLC, 167 F. Supp. 3d
   1179, 1193 (D. Colo. 2016).



                                                   41
Case 1:18-cv-03127-WJM-GPG Document 64 Filed 08/20/19 USDC Colorado Page 42 of 45




   Bochco liked the idea but was too busy to pursue it. Id. Seven years later, however, a

   new Bochco-produced series, “City of Angels,” premiered on network television, starring

   Warren. Id. at 1072. The setting was “a county-run, inner-city hospital in Los Angeles

   with a predominantly black staff.” Id.

          The screenwriters sued Bochco, Warren, and others for copyright infringement,

   but the District Court granted the defendants’ summary judgment motion, holding that

   the competing works “were not substantially similar.” Id. The Ninth Circuit disagreed:

                 The similarities between the relevant works are striking:
                 Both the Metcalf and Bochco works are set in overburdened
                 county hospitals in inner-city Los Angeles with mostly black
                 staffs. Both deal with issues of poverty, race relations and
                 urban blight. The works’ main characters are both young,
                 good-looking, muscular black surgeons who grew up in the
                 neighborhood where the hospital is located. Both surgeons
                 struggle to choose between the financial benefits of private
                 practice and the emotional rewards of working in the inner
                 city. Both are romantically involved with young professional
                 women when they arrive at the hospital, but develop strong
                 attractions to hospital administrators. Both new relationships
                 flourish and culminate in a kiss, but are later strained when
                 the administrator observes a display of physical intimacy
                 between the main character and his original love interest.
                 Both administrators are in their thirties, were once married
                 but are now single, without children and devoted to their
                 careers and to the hospital. In both works, the hospital’s bid
                 for reaccreditation is vehemently opposed by a Hispanic
                 politician.

   Id. at 1073–74.

          The Ninth Circuit said that none of these elements, individually, would be

   protectable: “they are either too generic or constitute ‘scenes a faire.’ One cannot

   copyright the idea of an idealistic young professional choosing between financial and

   emotional reward, or of love triangles among young professionals that eventually

   become strained, or of political forces interfering with private action.” Id. at 1074



                                                42
Case 1:18-cv-03127-WJM-GPG Document 64 Filed 08/20/19 USDC Colorado Page 43 of 45




   (citation omitted). “However, the presence of so many generic similarities and the

   common patterns in which they arise” was enough to raise a question of fact for trial,

   because “[t]he particular sequence in which an author strings a significant number of

   unprotectable elements can itself be a protectable element.” Id.

         Stouffer’s allegations fall well short of “a significant number of unprotectable

   elements” in a “particular sequence.” As to sequence, only two elements are described

   in terms of when they appear in the episode, namely, “two rams head-butt one another

   as the introductory music crescendos” and narration begins “immediately following the

   introductory credits.” (¶ 176(a), (b).) As to number, Stouffer alleges barely a handful

   relevant comparisons—and, with the possible exception of an introductory head-butting-

   with-musical-crescendo sequence element, Stouffer’s comparisons are qualitatively

   very weak even as compared to other unprotectable ideas. They are nothing close to,

   for example, “the idea of an idealistic young professional choosing between financial

   and emotional reward.” Metcalf, 294 F.3d at 1074. Rather, “[v]oice-over narration of

   the episode by an iconic individual,” narration that begins “immediately following the

   introductory credits,” “[s]egments focused on specific animals,” segments about animals

   taking care of their young, and “slow-motion action shot[s]” (¶ 176(b)–(d)) are so

   standard as to essentially define the nature documentary genre.

         Stouffer may believe these elements define the nature documentary genre

   because Wild America made them standard. Even if true, they remain unprotectable

   “idea[s]” or “procedure[s],” 17 U.S.C. § 102(b), and Stouffer has not plausibly alleged

   that National Geographic’s selection and arrangement amounts to copyright

   infringement. Cf. Civility Experts, 167 F. Supp. 3d at 1190 (“demonstrating protectable




                                               43
Case 1:18-cv-03127-WJM-GPG Document 64 Filed 08/20/19 USDC Colorado Page 44 of 45




   expression in nonfiction literature, and particularly instructional literature, is

   comparatively more difficult than demonstrating protectable expression in fiction”).

          For all these reasons, the Court will grant National Geographic’s motion as to

   Stouffer’s Claim 6. Because the Court is not convinced that Stouffer could never allege

   sufficient similarities between “Mountains” and “Bighorn!” to plausibly plead a copyright

   claim, this dismissal is without prejudice.

                                        IV. CONCLUSION

          For the reasons set forth above, the Court ORDERS as follows:

   1.     National Geographic’s Rule 12(b)(6) Motion to Dismiss Plaintiffs’ Complaint (ECF

          No. 23) is:

          a.     DENIED WITHOUT PREJUDICE as to Stouffer’s Claims 1, 2, 4, and 5;

          b.     GRANTED WITH PREJUDICE as to Stouffer’s Claim 3; and

          c.     GRANTED WITHOUT PREJUDICE as to Stouffer’s Claim 6;

   2.     Stouffer is GRANTED LEAVE to file an amended complaint consistent with this

          Order on or before September 9, 2019;

   3.     National Geographic shall answer or otherwise respond—to the amended

          complaint, or to the original complaint if Stouffer chooses not to amend—on or

          before September 23, 2019; and

   4.     The stay of discovery shall remain in place for the time being. If National

          Geographic elects to file a second motion to dismiss, the stay of discovery will

          remain in place through the resolution of that motion. If National Geographic

          elects to answer, the stay of discovery will be lifted and the parties shall proceed

          according to Magistrate Judge Gordon P. Gallagher’s instructions at ECF No. 57.




                                                  44
Case 1:18-cv-03127-WJM-GPG Document 64 Filed 08/20/19 USDC Colorado Page 45 of 45




         Dated this 20th day of August, 2019.

                                                     BY THE COURT:



                                                     ______________________
                                                     William J. Martínez
                                                     United States District Judge




                                                45
